DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 were previously pending and subject to a final office action mailed 03/04/2022. Claims 1, 3-4, 8, 10-12, 15, 17 and 18 were amended; claims 5, 13 and 19 were cancelled, and no claim was added in a reply filed 05/23/2022. Therefore claims 1-4, 6-12 and 14-18 and 20 are currently pending and subject to the Allowability office action below. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2022 was considered by the examiner.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Examiner is unaware of any prior art alone or in combination which discloses the limitation of the independent claims. 
The closest prior art is the applied prior art in the previous office actions. 
The closest non-applied prior art is:
Tannenbaum (US 8160972). Tannenbaum discloses enabling a consolidator to hold items for a user for specific time periods and to group the items for a particular user for consolidated delivery. However, it doesn’t disclose calculating a consolidating time window using historical mail fulfillment data for a plurality of physical mail items delivery to a plurality of recipients or assigning a bin based on the consolidation time window and historical fulfillment data. 
Napoli (US 2015/0294260). Napoli discloses consolidating items for an order into a bin but it doesn’t disclose calculating a consolidating time window using historical mail fulfillment data for a plurality of physical mail items delivery to a plurality of recipients or assigning a bin based on the consolidation time window and historical fulfillment data. 
Raphaelle Ducret, “Parcel deliveries and urban logistics: Changes and challenges in the courier express and parcel sector in Europe — The French case”, published by Elsevier on July 2014, hereinafter “Ducret”. Ducret is directed towards the consolidation of the European courier, express and parcel sector. It discloses consolidation of parcels but it does not disclose calculating a consolidating time window using historical mail fulfillment data for a plurality of physical mail items delivery to a plurality of recipients or assigning a bin based on the consolidation time window and historical fulfillment data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628